December 20, 2013 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Jackson National Separate Account - I ("Registrant") of Jackson National Life Insurance Company (File Nos. 333- and 811-08664) Commissioners: On behalf of the above-referenced Registrant, attached for electronic filing under the Securities Act of 1933, as amended, is an initial registration statement on Form N-4 ("Initial Registration Statement"). As noted on the Facing Sheet of the Initial Registration Statement, it is also Amendment No. 437 under the Investment Company Act of 1940, as amended. The prospectus contained in the Initial Registration Statement (the “Prospectus”) is substantially identical to the prospectus contained in the amendment to the registration statement on Form N-4 filed on April 24, 2013 (File No. 333-176619) as updated by the supplement contained in Post-Effective Amendment No. 4 filed on September 12, 2013 (the "Prior Filing").The Prospectus includes changes to the minimum premium requirement (see page 34) and disclosure regarding a “static” asset allocation program available through selling broker dealers (see page 46). Based on the foregoing, Registrant is requesting selective review, whereby review will be limited to the changes described above. Under separate cover to the Commission Staff reviewer, we are providing courtesy copies of the Prospectus and a copy marked to show changes from the Prior Filing. The page references cited above are to the marked copy. If you have any questions, please call me at (517) 367-3872, or Joan E. Boros, Jorden Burt LLP at (202) 965-8150. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Assistant Vice President, Legal cc:Alberto Zapata Joan E. Boros
